DETAILED ACTION

This is the First Office Action in response to the above identified patent 

application filed on April 16, 2020.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 14 and 18 are objected to because of the following informalities:  The limitation “surrounding part part” should be changed to - - surrounding part - - .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 13, 15, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 15, 16, 19, and 20, the terminology “web-like” is unclear.  The term “like” fails to particularly define the metes and bounds of the desired patent protection.
Claim 13, line 2, the terminology “gantry-type design” is unclear.  The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).
Claim 13, line 10, the limitation “first linear direction” should be changed to - - the first linear direction - - if applicant is referencing the first linear direction recited in claim 10.
The method claims 18-20 do not appear to contain method steps.  A process for making is a claim type that defines the invention by a series of active method steps (e.g. providing, allowing, disposing) which explain how an apparatus is made.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by He (CN 100468598C).
He teaches a coupling element, the coupling element comprising: a central part (lug 4-3); a surrounding part (4) spaced at a distance from and surrounding the central part, the surrounding part having a central portion (left and right side portions in Fig. 1) surrounding the central part, and having two end portions (top and bottom portions in Figure 1) adjoining the central portion in the first linear direction (upward direction in Fig. 1); a plurality of connecting flat springs (connecting surrounding part 4 and lug 4-3)  creating the distance and connecting together the central part and the central portion of the surrounding part, the connecting flat springs lying in planes which intersect at a center of the central part; and a vertical (relative term) flat spring (at 7) disposed parallel to the first linear direction at each of the two end portions of the surrounding part.
With respect to claim 2, He teaches the planes in which the connecting flat springs are disposed are parallel to a third linear direction (into the page of Fig 1), the third linear direction being perpendicular to both the first linear direction and a second linear direction (right-left directions in Fig. 1).
  With respect to claim 3, He teaches the vertical flat springs (at 7) lie in planes which intersect at the center of the central part so that the connecting flat springs and the vertical flat springs are configured to allow the surrounding part to tilt about an axis of rotation extending through the center of the central part and parallel to a third linear direction, the third linear direction being perpendicular to both the first linear direction and the second linear direction.  
With respect to claim 4, He teaches a mounting surface at a top side of the coupling element on the surrounding part capable of coupling to a second linear guide; a mounting surface at a bottom side of the coupling element on the central part is capable of coupling to a first carriage.  
With respect to claim 7, He illustrates the vertical flat springs are each disposed at least twice as far away from the center of the central part than any of the connecting flat springs.  
With respect to claims 8 and 10, He teaches the coupling element is monolithically formed, and is a single piece of material.  
With respect to claim 9, He teaches (written disclosure) the coupling element is formed of a stainless steel.  

Allowable Subject Matter
Claims 11, 12, 14, and 17 are allowed.

Claims 5, 6, 13, 15, 16, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658